State v. Tex-J Ranches                                              















IN THE
TENTH COURT OF APPEALS
 

No. 10-90-146-CV

        THE STATE OF TEXAS,
                                                                              Appellant
        v.

        TEX-J RANCHES, INC. ET AL,
                                                                              Appellees
 

 From the County Court at Law
Brazos County, Texas
Trial Court # 217cc
                                                                                                                
                                                                     
O P I N I O N
                                                                                                     

          The State condemned 1.7919 acres of land out of Appellee's 54.99-acre tract for highway
purposes.  A jury returned a verdict awarding Appellee $4.50 per square foot, or a total
compensation of $351,000 for the 1.7919 acres.  The State contends that the court erred in (1)
admitting evidence of market value considering the 1.7919 acres only as "severed land" and
excluding evidence of the value assessed as a pro rata portion of the entire 54.99-acre tract, and
(2) in prohibiting the State's expert witness from testifying about his "economic unit" theory of
the subject neighborhood as it related to his appraisal of the 54.99-acre parent tract.  We will
affirm the judgment.
          The facts and issues in this case are similar to those in State v. Windham, 803 S.W.2d 340 
(Tex.App.—Houston [14th Dist.] 1990, writ granted).  We agree with the analysis and reasoning
of the Fourteenth Court of Appeals in its holding that, if section 21.042(e), Texas Property Code
changes the principle of "adequate compensation" as contained in Article I, Section 17, of the
Texas Constitution and as defined by the supreme court since 1863, either the supreme court must
say so or the constitution must be amended.  See id. at 341, 342.  We adopt the analysis and
reasoning in Windham, overrule the State's points, and affirm the judgment.
 
                                                                                 BOBBY L. CUMMINGS
                                                                                 Justice

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Affirmed
Opinion delivered and filed November 20, 1991
Do Not Publish  Released for publication Rule 90(h) T.R.A.P.   

he
public in that location would add to the problem.  Gage described the traffic congestion already
existing in the area, especially just north of the location in question where Highway 77 intersects
State Highway 342, resulting in what he believed to be the most dangerous intersection in the
county. 
          Having considered the totality of the evidence, we hold that the decision of the TABC to
deny the club's application for a private club permit in a "dry area" was reasonably supported by
substantial evidence.  The TABC did not abuse its discretion in giving "due consideration" to the
recommendations of the county judge and sheriff of Ellis County.  See Tex. Alco. Bev. Code
Ann. §11.41 (Vernon 1978).  Moreover, the proximity of the proposed licensed premises to a
hospital, school, church, residential areas with many children, and the potentially hazardous traffic
conditions, further justifies the denial of the alcoholic beverage permit.  See Sierra, 784 S.W.2d
at 360-61; Jones, 224 S.W.2d at 203; Helms, 700 S.W.2d at 611-12.  
          Based upon the testimony of the seven witnesses who testified against the application, the
TABC had reasonable grounds to  believe that "the place or manner in which the applicant may
conduct his business warrants the refusal of a permit based on the general welfare, health, peace,
morals, and safety of the people and on the public sense of decency."      See Tex. Alco. Bev.
Code Ann. §11.46 (Vernon Supp. 1991).  Given the evidence as a whole, reasonable minds could
have reached the conclusion that the TABC reached in order to justify its action.  The judgment
is affirmed.
 
                                                                                 BOBBY L. CUMMINGS
                                                                                 Justice

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Affirmed
Opinion delivered and filed April 25, 1991
Do not publish